 



Exhibit 10.3
NAVARRE CORPORATION 2004 STOCK PLAN
DIRECTOR RESTRICTED STOCK AGREEMENT
You have been granted restricted stock, subject to the terms and conditions of
the 2004 Stock Plan, as amended, and the Restricted Stock Agreement set forth
below, as follows:
Name of Grantee:                                                              
Grant Date:                               
                                        
Total Restricted Shares:                                                    
Shares of Common Stock
Fair Market Value:                                                            
Restrictions Lapse (Vest)*:                                               
 
*   or earlier as set forth in Section 3. below
 
Restricted Stock Agreement

1.   GRANT OF RESTRICTED STOCK.

     Navarre Corporation, a Minnesota corporation (together with all successors
thereto, the “Company”), hereby grants to the grantee named above (the
“Grantee”), who is a Director of the Company and is not an employee of the
Company, the number of shares indicated above (the “Restricted Shares”) of the
Company’s common stock, no par value (the “Common Stock”), subject to the terms
and conditions set forth in this Restricted Stock Agreement (the “Agreement”)
and in the Navarre Corporation 2004 Stock Plan, as amended from time to time
(the “Plan”). Service as a Director of the Company is the only required
consideration for this grant of Restricted Shares. All capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
the Plan.

2.   ACCEPTANCE.

     Your execution of this Agreement will indicate your acceptance of and your
willingness to be bound by its terms. The Restricted Shares will not be issued
unless you have executed and returned this Agreement to the Company.

3.   RESTRICTIONS AND VESTING.

     The Restricted Shares will be restricted from sale, pledge (as loan
collateral or otherwise), encumbrance (by operation of law or otherwise), or
transfer in any manner, with such restrictions lapsing (i.e. vesting) on the
earlier of (i) termination of service as a Director due to retirement (as
approved by the Committee administering the Plan); (ii) the occurrence of a
Change in Control Transaction as defined in Section 2. of the Plan; or (iii) the
date set forth above. Any attempt to transfer or encumber the Restricted Shares
prior to such time shall be null and void and shall void this Agreement.

4.   FORFEITABILITY.

     You acknowledge and agree that in the event that your service as a Director
terminates for any reason other than your retirement, you shall forfeit all
rights in all unvested Restricted Shares (unless the Committee in its discretion
waives forfeiture as to some or all of such Restricted Shares). The Company
shall have the uncontestable right to purchase forfeited Restricted Shares from
you for the purchase price of $.01 per share.

 



--------------------------------------------------------------------------------



 



5.   ISSUANCE OF SHARES; ESCROW.

     A certificate evidencing ownership of the Restricted Shares will be issued
and registered in your name as soon as practicable after both your execution of
this Agreement and your delivery to the Company of a signed Stock Power in the
form attached hereto as Exhibit A. All such certificates shall be held by the
Company in escrow for your account until the Restricted Shares vest as provided
in Section 3 above. You hereby agree that the Company shall hold the certificate
representing the Restricted Shares and the related stock power pursuant to the
terms of this Agreement. If and when the Restricted Shares vest without a prior
forfeiture the certificate for the Restricted Shares shall be delivered to you.

6.   RIGHTS AS A STOCKHOLDER.

     You shall be the record owner of the Restricted Shares unless and until
such shares are forfeited pursuant to this Agreement, and, as record owner, you
shall be entitled to all rights of a common stockholder of the Company,
including, without limitation, voting rights, with respect to the Restricted
Shares. Notwithstanding the foregoing, any cash or in-kind dividends paid with
respect to unvested Restricted Shares shall be withheld by the Company and shall
be paid to you, without interest, only when, and if, such Restricted Shares
shall become vested.

7.   TAX CONSEQUENCES.

     You acknowledge that there are tax consequences that may be adverse to you
with respect to this grant of Restricted Shares and that you should consult a
tax adviser. If you wish to avail yourself of an election under Section 83(b) of
the Internal Revenue Code of 1986, you acknowledge that it is your sole
responsibility to timely file such election and that the Company has no
obligations with respect thereto. The Company makes no representations with
respect to tax consequences.

8.   THIS GRANT SUBJECT TO PLAN.

     This grant and the Restricted Shares granted and issued pursuant to this
Agreement have been granted and issued under, and are subject to the terms of,
the Plan. The terms of the Plan are incorporated by reference herein in their
entirety, and, by execution hereof, you acknowledge having reviewed a copy of
the Plan. The provisions of this Agreement shall be interpreted so as to be
consistent with the Plan, and any ambiguities herein shall be interpreted by
reference to the Plan. In the event that any provision hereof is inconsistent
with the terms of the Plan, the terms of the Plan shall prevail. You acknowledge
and agree that in the event of any question or controversy relating to the terms
of the Plan or this Agreement, the decision of the Committee administering the
Plan shall be conclusive and final. A copy of the Plan has been filed with the
Securities and Exchange Commission as an Exhibit to S-8 Registration Statement
dated February 20, 2006 and is available from the Company, attention Human
Resources.

9.   MISCELLANEOUS.

9.1 Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.
9.2 Governing Law. This Agreement and all rights and obligations hereunder shall
be construed in accordance with the Plan and governed by the laws of the State
of Minnesota. The parties agree that any action relating to this Agreement may
be brought in the state or federal courts located in Hennepin County, Minnesota
and the parties hereby consent to the jurisdiction of such courts.

 



--------------------------------------------------------------------------------



 



9.3 Entire Agreement. This Agreement and the Plan set forth the entire agreement
and understanding of the parties hereto with respect to this grant of Restricted
Shares and the administration of the Plan and supersede all prior agreements,
arrangements, plans and understandings relating to this grant of Restricted
Shares and the administration of the Plan.
9.4 Amendment and Waiver. This Agreement may be amended, waived, modified or
canceled by the Committee at any time, provided that all such amendments,
waivers, modifications or cancellations shall comply with and not be prohibited
by the provisions of the Plan, and any amendment, waiver, modification or
cancellation that has a material adverse affect on your rights under this
Agreement shall be with your consent in a written instrument executed by you and
the Company.
Agreed and accepted as of the Grant Date:

              NAVARRE CORPORATION       GRANTEE
 
           
By
           
 
           
Its
           
 
           
 
          [Note must also sign Exhibit A]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED, and pursuant to that certain Restricted Stock Agreement
dated as of                     , 20___ (the “Agreement”), the undersigned
hereby sells, assigns, transfers and delivers unto Navarre Corporation, a
Minnesota corporation, Three Thousand (3,000) shares of common stock, no par
value, of Navarre Corporation, a Minnesota corporation (the “Company”), standing
in the undersigned’s name on the books of the Company and represented by
Certificate No.                     , and does hereby irrevocably constitute and
appoint the Secretary of the Company as the undersigned’s attorney-in-fact, with
full power of substitution, to transfer such shares on the books of the Company.
     Dated:                                         
Signature:                                                            
Name:                                         

 